DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 03/02/2021.
        Claims 15-16, 21-22, 24, 28 and 31 have been amended.
 
        Claims 1-14 have been previously canceled.

       Claim 18 has been canceled.

        Claim 32 has been added.
   
        Claims 17, 19-20, 23, 25-27 and 29-30 have been remained.
        Claims 15-17 and 19-32 are currently pending in the application.
                                     Information Disclosure Statement
2.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/04/2020.
                       Examiner’s Statement of Reasons for Allowance
3.     Claims 15-17 and 19-32 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
         Claims 15-17 and 19-32 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 12/20/2020. 
                                                            Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.

        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUC T DANG/Primary Examiner, Art Unit 2892